BRETT, Judge.
This is an application for writ of habeas corpus, but in which the petitioner prays for a retrial of his case by jury.
Petitioner was sentenced in Jackson County for the crime of burglary in the second degree on a plea of guilty.
Petitioner alleges' that he was coerced by the county authorities of Jackson and Payne Counties into pleading guilty to the charge lodged against him in Jackson County; that he was denied proper counsel, and that the district court of Jackson County has denied his application for writ of error coram nobis.
The Attorney General has filed a response to the petition, and attaches thereto a copy of the confession made by petitioner to the assistant district attorney of Jackson County in which it affirmatively appears that petitioner was fully informed of all his rights, and knowingly waived the same; a copy of the court records showing that petitioner was permitted to withdraw his first plea of guilty after judgment and sentence had been pronounced; that counsel was then appointed for petitioner, that he acknowledged being informed and understanding his rights and that he waived the same, and he then re-entered his plea of guilty, with the aid of counsel. He was sentenced to serve seven years in the state penitentiary.
Attached to the Attorney General’s response is a copy of petitioner’s petition for writ of error coram nobis, together with a copy of the order denying the same by the district judge of Jackson County, which indicates that the same was duly considered by that court and denied, in accordance with applicable law.
Finding petitioner’s application without merit, the same is dismissed.
Writ denied.
NIX, P. J., and BUSSEY, J., concur.